DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1, 7, and 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Regarding Applicant’s arguments as to the interpretation of the claim elements under 35 U.S.C. 112 (f), the Examiner agrees that the claim terms “guide” and “releasable locking mechanism” are to be interpreted as drafted due to their known structure and function in the art and will not be limited to disclosed embodiments and known equivalents.  The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) set forth in the previous non-final office action mailed August 31, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verespej et al. (US 2014/0039406).
Regarding claim 12, Verespej et al. (henceforth Verespej) discloses (Figures 1) a manual injection device (110, 200) comprising: a syringe housing (110) adapted to hold a syringe body with a discharge nozzle (e.g., needle 220 is considered a nozzle as claimed); a safety shield (120) movable between a retracted position (e.g., Figure 2) and an extended position (e.g., Figure 19), wherein the safety shield extends over the discharge nozzle when in the extended position (as depicted in Figures 25-26); a biasing device (spring 130) adapted to bias the safety shield to its extended position (¶ [0066]); at least one movable latch (121) adapted to hold the safety shield in its retracted position when in a locked position (¶ [0060]), and adapted to allow the safety shield to move to its extended position under the influence of the biasing device when in its unlocked position (¶ [0066]); and a plunger (140) adapted to deliver a dose of medicament through the discharge nozzle, the plunger being movable along a longitudinal axis from a distal position to a proximal position to deliver the dose of medicament, wherein the plunger comprises: an actuation surface (distal finger engagement surface of plunger rod; it is noted herein that distal is being used to denote the direction opposite the patient end of the device) at the distal end of the plunger to which an actuation force can be applied for moving the plunger along the longitudinal axis to deliver the dose of medicament; and an unlocking body (angled surface 143) proximal of the actuation surface configured to unlock the at least one movable latch to allow the safety shield to move to its extended position when the unlocking body is moved proximally into engagement with the at least one movable latch (¶ [0065]).
Allowable Subject Matter
Claims 1-3, 5-11, 13-16, 18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 1. Verespej is considered the closest prior art of record which discloses a manual injection device as set forth above for claim 12. Claim 1 requires a grip accessory in addition to a manual injection device and which the grip accessory comprises a guide on an interior surface thereof that guides an unlocking body of a plunger rod into engagement with a movable latch of the manual injection device so as to allow for the extension of the shield. Verespej fails to disclose an additional grip member for use with the manual injection device. James et al. teaches such a grip device; however, the function of James is such that the grip is engaged with the plunger rod throughout travel and while it aids in controlling the location of the plunger during an injection it would not have been obvious to one of ordinary skill in the art to combine such a grip with the device of Verespej. The injector of Verespej requires the plunger rod to be moved to an abutting engagement with the most distal portion of the manual injection device for releasing the locking member and the grip of James comprises the guides at an intermediate portion of the chamber. Thus, the guides of James would not engage the thumb press portion of the plunger rod at any point during travel so as to be considered capable of performing the claimed function. For this reason, the claims are considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783